DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to applicants arguments filed on 7/5/2022. Claims 29-48 are pending. Claims 29, 31-34, 36, 38, 43, 45 are amended. No claims are currently added. No claims are currently cancelled.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. The applicant has argued that Claim 29 does not recite a mental process. The examiner respectfully disagrees. Applicant’s invention involves identifying segment of people, identifying errors in market observation data, determining a correction factor, applying a correction factor, comparing corrected data, and selecting a corrected portion of data to use. Also, we find the invention relates to identifying, manipulating, analyzing, and selecting data to correct a portion of the data constitute “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016); see also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").

Applicant’s specification
[0010] Data associated with one or more segments may be subject to classification errors. For example, a portion of data from a first segment may be mislabeled such that it is included in a second segment. While the collected data may be accurate (e.g., four bottles of water purchased by a first consumer that is a member of the first segment, seven bottles of water purchased by a second consumer that is a member of the second segment, etc.), corresponding segment labels may be inaccurate. As used herein, "segment labels" include information associated with a collected behavior data point that identifies an associated demographic of that data point. Erroneous labeling of data may result in lost revenue if a market researcher relies upon the erroneous data associated with a particular demographic group that is not accurately represented by segment data points. For example, the market researcher may rely upon segment data that is erroneously associated with a first demographic group (e.g., males age 18-24) when, in fact, the segment data is actually associated with behavior of a second demographic group (e.g., females age 25-29). Similarly, erroneous labeling may result in lost clients and/or lost opportunities to design an effective marketing strategy using acquired consumer behavior data. Erroneous segment labels may also result in wasted processing cycles of computers when generating forecasting that must be repeated with augmented and/or otherwise corrected data after the error is discovered.

The applicant has argued that the claims are not directed to certain methods of organizing human activity. The claimed invention is a method that allows for users to correct misclassification of human data which is a method of managing interactions between people. The claims are directed to correcting data about humans. Further, applicant’s invention uses an apparatus in the manner of apply it, the computer is claimed is merely being used as a tool to perform the steps of the invention, nothing in the claim precludes the determining step from practically being performed in the human mind. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. Further, making a decision about correct or incorrect market observation data is something a human can do. Therefore, applicant’s claims could be done entirely mentally by merely using logical reasoning. 

The applicant has argued that the claims integrate the alleged abstract idea into a practical application. The examiner respectfully disagrees. Specifically correcting errors in data not lend itself to a practical application. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Applicant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). By correcting data without deleting data the invention is not an improvement to the operations of computers. Applicant’s invention is merely correcting incorrect data using a computer. Applicant’s claims are not directed to a particular machine, but rather merely implementing an abstract idea using generic computer components. 

The applicant has argued that “The apparatus of claim 29 provides a practical solution to correcting data misclassification errors in market observation data that prevents erroneous segmentation data-which can still contain valuable information-from being discarded and reduces computational waste by correcting only such segments that appear to have errors. The Applicant's specification confirms that the claimed subject matter is a practical solution that reduces inefficiencies when market observation data includes errors.” It is unclear how this might be applied to the claim invention. Specifically, the claims are correcting more than one portion of data at least a (first and third portion) and checking for errors. The applicant appears to be claiming that the inventive concept is error checking two sets of data while not error checking a third. Applicant appears to be arguing that the improvement in the process is merely to check the data that is incorrect and correct the data that is incorrect and not the data that is correct. It is unclear how not correcting information that is correct and corrected incorrect information would be a technical and practical solution. An argument could be made that by merely correcting incorrect data the applicant is wasting processing power. If I spend the time to correct data from a spread sheet but then store that data away and don’t use it, the time I spent correcting the data would be wasted time. Applicant’s arguments are not found persuasive and the previous argument is maintained. 

The previous 112(a)/1st rejections are withdrawn and updated in view of applicant’s amendments. 

The previous 112(b)/2nd rejections are withdrawn and updated in view of applicant’s amendments. 

The previous 112(f) sixth paragraph rejections are withdrawn and updated in view of applicant’s amendments. 

With regard to the previous 103 rejections, the applicant has amended the claims to include additional limitations which required further search and consideration. The previous 103 rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of correcting misclassification of human data. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (29-48) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (36-42) is/ are directed to a computer readable medium, and claims(s) (29-35, 43-48) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of identifying data, determining a correction factor applied to data, applying factors to correct a misclassification error, and selecting a corrected portion of data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “a processor” language, the claim encompasses a user receiving data to manually correct information related to a segment. The mere nominal recitation of a generic appliance does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images).  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to correct misclassification of human data which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a medium, a machine, processor circuitry are used to perform the steps of the invention. The technology claimed in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (i.e. to correct misclassification of human data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for identifying, determining, and applying data which is the abstract idea steps of correcting misclassification of human data in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. correcting misclassification of human data).  Using a computer to identify, determine, and apply the data resulting from this kind of human activity-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to correct misclassification errors:

[0010] Data associated with one or more segments may be subject to classification errors. For example, a portion of data from a first segment may be mislabeled such that it is included in a second segment. While the collected data may be accurate (e.g., four bottles of water purchased by a first consumer that is a member of the first segment, seven bottles of water purchased by a second consumer that is a member of the second segment, etc.), corresponding segment labels may be inaccurate. As used herein, "segment labels" include information associated with a collected behavior data point that identifies an associated demographic of that data point.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 30-35, 37-42, 44-48 recite limitations which further limit the claimed gathering of information with respect to data utilized for analysis.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on erroneous gathered and analyzed information about the consumer.  This is not a technical or technological problem but is rather in the realm of business or customer marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0046] FIG. 7 is a block diagram of an example processor platform structured to 700 execute the instructions of FIGS. 4-6 to implement the segmentation analyzer 202 of FIG. 2 The processor platform 700 can be implemented as, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPadTM), a personal digital assistant (PDA), an Internet appliance, a digital video recorder, a gaming console, a set top box, or any other type of computing device.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art teaches that a processor, a medium, a machine, processor circuitry, and hardware in at least Samson et al. (US 20070198573 A1), Srivastava et al. (US 20130145022 A1), Neal et al. (US 7523047 B1) the cited references in at least Samson (Fig. 1-9 , paragraphs 37, 61-69), Srivastava (Fig. 1-4, 29, ¶ 24, 45, 68, 87, 95, 131, 160), Neal (Fig. 1-20, col. 50, line 14 – col. 51, line 55).

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claims 29-35 are rejected under 35 U.S.C. 101 because it claims an apparatus which is claimed as a computer program claimed as software per se, i.e., the descriptions or expressions of the programs, are not physical things. They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. A claim that recites software per se is not patent eligible subject matter under 35 U.S.C. 101.  The claim recites and apparatus but the elements are simply a set of software routines or a list of instructions or code.  

Pertinent prior art references include McCauley et al. (US 20100145772 A1) which discloses  a business tool for analyzing customer segments in a retail setting for the development of targeted and effective promotional activity. Srivastava et al. (US 20130145022 A1) which discloses monitoring media and, more particularly, to methods and apparatus to determine media impressions. Samson et al. (US 20070198573 A1) which discloses data classification methods and apparatus for use in fusing multiple databases into a single database and Neal et al. (US 7523047 B1) which discloses  creating a sales model, and a cost model, and error detection and correction. Dickenson et al. (US 20090276289 A1) which discloses data error correction for optimization.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683